Title: To Alexander Hamilton from William Irvine, 1 April 1800
From: Irvine, William
To: Hamilton, Alexander


          
            Dear Sir,
            Carlisle April 1st 1800
          
          I have been so repeatedly solicited my son Captain Irvine, to address you in behalf of young men of his Company, that I can not well resist  any longer; they  joined his Company when he first began to recruit under expectation of being put on the list of Cadets, tho as I understand without any engagement for this, on his part, All in his power was to appoint them Serjeants—they have conducted so well in this station & behaved so unexceptionably and Genteelly that they attract the notice of all who see them—
          Captain Irvine recommended them last year, by letter to the Secretary of War, his answer was that general arrangements were about to be made respecting Cadets, when they should be thought of—They were of a Detachment last summer in Berks and Northampton Counties of this State—one of them was recommended by all the officers on that Command to the Secretary of War; but they are yet Serjeants, altho it is said that sundry young men who entered the service long since have been promoted—by what means I know not, nor is it my business to enquire, nor do I wish to be understood as at all complaining—such things I know may be fairly enough attributed to accident hurry of business &ca. One of them Bartholemew Dandridge Armistead, is a Virginian, of the first families of that State, a near relation of Mrs. Washingtons, he has had a liberal education—is sensible modest in extreme. I understand he had recommendations for a Commission before he Enlisted, but unfortunately presented them at the Office of the Secretary of State by mistake where he was not politely treated; he was chagrined, retired and Enlisted—The others name Buchanan from Maryland, is said to be also of good connexions, is a decent genteel fine looking young Man—I should not have taken the liberty to trouble you with this matter if I was not persuaded that you take pleasure in patronising or bringing forward men of merit—add to this I think they will reflect credit on their patron, otherwise I assure you not partiality for them, or other motive whatsoever would induce me to recommend them to your notice. at all events I beg you to excuse taking up so much of your time, and to be assured that I am with great respect & esteem Dear Sir Your most obedt. Servt.
          
            Wm. Irvine
          
          Major Genl. Hamilton
        